Citation Nr: 0833192	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  96-41 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lumbar spine knee 
disability.

4.  Entitlement to service connection for asthma, reactive 
airway disease.

5.  Entitlement to service connection for a left eye 
disability.

6.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to June 
1995, with additional unconfirmed service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claims.

In December 1996, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains evidence of the veteran's active service 
from April 1992 to June 1995, including a DD 214 and service 
medical records, and service in the Army National Guard from 
September 1997 to August 2001 and from June 2003 to June 
2004.  It appears, however that the veteran had service prior 
to April 1992.  During the December 1996 personal hearing, 
the veteran stated that he served in the Marine Corps prior 
to 1992 and he injured his right knee in 1987, during that 
period of service.  In addition, on a report of medical 
history dated May 1992, the veteran stated that he sprained 
his knee in 1987 during Marine basic training.  There are no 
service medical records prior to April 1992 nor any DD 214 
showing such service and there is no indication that the RO 
attempted to obtain them.  Therefore, the RO should attempt 
to obtain these records on remand.

After those records have been obtained, or when attempts to 
obtain them have been exhausted, the veteran should be 
afforded VA examination to determine the current nature and 
likely etiology of the claimed disabilities.  An opinion is 
necessary for a determination on the merits of the claims.  
See 38 C.F.R. § 3.159 (c)(4)(2007); 38 U.S.C.A. § 
5103A(d)(West 2002).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records from active duty and personnel 
records for the veteran's service prior to 
April 1992 from the National Personnel 
Records Center (NPRC) or other pertinent 
sources.  All efforts to obtain these records 
should be fully documented, and the NPRC and 
any other source contacted must provide a 
negative response if records are not 
available.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine whether the current 
nature and likely etiology of any right knee 
disability, a left knee disability, a lumbar 
spine disability, asthma, a left eye 
disability, or herpes simplex.  The claims 
file must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current right knee disability, left knee 
disability, lumbar spine disability, asthma, 
left eye disability, or herpes simplex had 
their onset during active service or are 
related to any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




